        1:19-cv-01043-JES-JEH # 20           Page 1 of 1                                           E-FILED
                                                                    Wednesday, 15 April, 2020 02:21:42 PM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


DAVID F.,                                    )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 19-cv-1043-JES-JEH
                                             )
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )
                      Defendant.             )
                                            ORDER
       This matter is now before the Court on a Report and Recommendation from Magistrate

Judge Hawley. Doc. 19. More than 14 days have elapsed since the filing of the Report and

Recommendation, and no objections have been made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views, Inc. v. Studio 21, Ltd.,

797 F.2d 538, 539 (7th Cir. 1986). As the parties have not presented timely objections, any such

objections have been waived. Id. Accordingly, the Court adopts the Magistrate Judge’s Report

and Recommendation (Doc. 19), grants Defendant’s Motion (Doc. 18) for Summary Judgment,

and denies Plaintiff’s Motion (Doc. 14) for Summary Judgment. The Clerk of Court is directed to

enter judgment as follows: “IT IS ORDERED AND ADJUDGED that the decision of the

Defendant, Andrew Saul, Commissioner of Social Security, denying benefits to the Plaintiff,

David F., is AFFIRMED.”

This matter is now terminated.



       Signed on this 15th day of April, 2020.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge
                                                 1
